Citation Nr: 1112908	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-19 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction in evaluation of patellofemoral syndrome of the left knee with reduced extension from 50 percent to 0 percent was proper.

2.  Whether the reduction in evaluation of patellofemoral syndrome of the right knee with reduced extension from 10 percent to 0 percent was proper.

3.  Entitlement to a compensable rating for patellofemoral syndrome of the left knee with reduced extension.

4.  Entitlement to a compensable rating for patellofemoral syndrome of the right knee with reduced extension.

5.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee with reduced flexion.

6.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee with reduced flexion.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that reduced the evaluations of each of the Veteran's knee disabilities to 0 percent, effective September 1, 2006.  

In an April 2007 statement of the case (SOC), the RO increased the evaluations of patellofemoral syndrome of the left knee with reduced flexion and patellofemoral syndrome of the right knee with reduced flexion to 10 percent each, both effective September 1, 2006 (the date of prior reduction).  As the evaluations for these disabilities have been restored as originally assigned, effective the date of the reductions, the issue of the propriety of these reductions is no longer before the Board.  Also in the SOC, the RO denied increased ratings for these disabilities and denied increased (compensable) ratings for patellofemoral syndrome of the left knee with reduced extension and patellofemoral syndrome of the right knee with reduced extension.  It is noted that the claim for an increased rating was received on July 20, 2005, and thus the reduction does not cover the entire rating period on appeal.  

Given the above procedural history, the Board has characterized the issues on appeal as stated on the title page.

On a June 2007 VA Form 9, the Veteran indicated that he wanted to have a Board hearing at the RO.  However, on the accompanying Appeal Hearing Options form, he indicated that he wanted a local hearing with a decision review officer (DRO), rather than a Board hearing.  

A March 2008 informal conference report reflects that the Veteran withdrew his request for a DRO hearing.  Assuming that the Veteran also desired a Board hearing at the RO, the RO scheduled him for a Travel Board hearing and notified him of the date and time of the hearing in a January 2009 letter.  The Veteran failed to report to the hearing.  Although the hearing notice letter was returned as undeliverable, as it was sent to his latest address of record, the Board finds that he has been provided proper notice.  See 38 C.F.R. § 3.1(q) (2010).  Thus, any request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

On another matter, although the Veteran filed a timely notice of disagreement with a February 2008 determination to terminate his compensation benefits due to his status as a fugitive felon, he did not thereafter timely perfect an appeal.  Thus, this issue is not before the Board.


FINDINGS OF FACT

1.  At the time of the reduction in evaluation of the Veteran's patellofemoral syndrome of the left knee with reduced extension from 50 percent to 0 percent, there was a showing of improvement in the disability, evidenced by full extension.

2.  At the time of the reduction in evaluation of the Veteran's patellofemoral syndrome of the right knee with reduced extension from 10 percent to 0 percent, there was a showing of improvement in the disability, evidenced by full extension.

3.  From the July 20, 2005, date of claim for increase, the Veteran's patellofemoral syndrome of the left knee has been manifested by, at most, flexion limited to 80 degrees and full extension.  

4.  From the July 20, 2005, date of claim for increase, the Veteran's patellofemoral syndrome of the right knee has been manifested by, at most, flexion limited to 90 degrees and full extension.  


CONCLUSIONS OF LAW

1.  The reduction in evaluation of patellofemoral syndrome of the left knee with reduced extension from 50 percent to 0 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5261 (2010).

2.  The reduction in evaluation of patellofemoral syndrome of the right knee with reduced extension from 10 percent to 0 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5261 (2010).

3.  The criteria for a higher rating for patellofemoral syndrome of the left knee with reduced extension, evaluated at 50 percent disabling prior to September 1, 2006, and as noncompensable therefrom, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2010).

4.  The criteria for a higher rating for patellofemoral syndrome of the right knee with reduced extension, evaluated at 10 percent disabling prior to September 1, 2006, and as noncompensable therefrom, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2010).

5.  The criteria for a rating in excess of 10 percent for patellofemoral syndrome of the left knee with reduced flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

6.  The criteria for a rating in excess of 10 percent for patellofemoral syndrome of the right knee with reduced flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determinations on the increased rating claims.  However, fully compliant notice was later issued in an October 2006 communication, and the claims were thereafter readjudicated in May 2007.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, as will be explained in the body of the decision, the specific notice requirements pertaining to rating reductions were properly carried out here. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Rating Reductions

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (2010).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

From a procedural standpoint, the Veteran's patellofemoral syndrome of the left knee with reduced extension and patellofemoral syndrome of the right knee with reduced extension were appropriately reduced.  The RO prepared a rating decision proposing the reduction of the ratings in March 2006.  See 38 C.F.R. § 3.105(e) (2010).  The rationale behind the proposed reduction was set forth in that rating decision.  The Veteran submitted a letter later that month disagreeing with the facts presented in that proposal, but did not submit any additional medical evidence within the 60-day time period.  The RO then issued a rating decision reducing the evaluation of the Veteran's disabilities in June 2006.  Thus, the Veteran received proper notice and the procedural requirements of 38 C.F.R. § 3.105(e) were satisfied.

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344 (2010).  See also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, in the June 2006 rating decision, the RO reduced the rating for patellofemoral syndrome of the left knee with reduced extension from 50 percent to 0 percent and reduced the rating for patellofemoral syndrome of the right knee with reduced extension from 10 percent to 0 percent, both effective September 1, 2006.   The 50 percent and 10 percent ratings had been assigned by the RO in a January 2005 rating decision that granted service connection for those disabilities effective September 15, 2004.  Thus, the ratings were in effect for less than 5 years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  In this case, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2010).  See also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Initially, the Board notes that the Veteran's knee disabilities have been assigned separate ratings for flexion and extension.  At issue with respect to the reductions is the limitation of leg extension of the Veteran's knees, which has been evaluated under Diagnostic Code 5261, 38 C.F.R. § 4.71a (2010).  As noted earlier, limitation of extension of the left knee had been assigned a 50 percent rating and limitation of extension of the right knee had been assigned a 10 percent rating.

Under Diagnostic Code 5261, a 50 percent rating requires limitation of extension to 45 degrees and a 10 percent rating requires limitation of extension to 10 degrees.  The RO reduced the rating for each knee based on clinical findings of full extension upon VA examination in August 2005.

At the time of the January 2005 rating decision, when the RO assigned the 50 percent and 10 percent ratings for the Veteran's left and right knee disabilities, the evidence of record showed complaints of constant knee pain and findings of limitation of extension of the left knee to 50 degrees and limitation of extension of the right knee to 10 degrees.  See VA examination dated in November 2004.  The Board observes that those findings clearly supported the ratings assigned by the RO under Diagnostic Code 5261.

The reductions implemented in the June 2006 rating decision were based on an August 2005 VA examination report, which reflects complaints of knee pain after walking more than five blocks and contains findings of 0 degrees of extension bilaterally, with no change in range of motion following repetitive use.  Compared to the earlier complaints of constant knee pain and findings of limitation of extension of the left knee to 50 degrees and limitation of extension of the right knee to 10 degrees, the Board agrees with the RO that reexamination has disclosed improvement in both disabilities, as evidenced by full extension.  Moreover, there is no evidence to suggest that such improvement applied to the ordinary conditions of life and work.  Indeed, it is noted that subsequent VA examinations in January and December 2007 continued to show full extension of both knees, including with repetitive movement, indicating lasting improvement. Thus, the reduction in evaluations of the Veteran's knee disabilities to 0 percent was proper.  38 C.F.R. § 3.344(c).  

Increased Rating

The Veteran is seeking increased ratings for his knee disabilities, which, as noted earlier, have been assigned separate ratings for flexion and extension.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the Veteran's complete medical history.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran's patellofemoral syndrome of the knees has been assigned a 10 percent rating for each knee under Diagnostic Code 5260, 38 C.F.R. § 4.71a, for limitation of leg flexion.  Regarding extension, 10 percent ratings are in effect bilaterally until September 1, 2006, at which time a 0 percent rating is assigned for each knee under Diagnostic Code 5261.

Under Diagnostic Code 5260, the following evaluations are assignable for limitation of leg flexion: zero percent for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.

Under Diagnostic Code 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Separate ratings may be assigned based on limitation of flexion and limitation of extension of the same knee joint under Diagnostic Code 5260 and Diagnostic Code 5261, respectively.  VAOPGCPREC 09-04 (September 17, 2004).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

After a careful review of the record, the Board finds that an increased rating is not warranted for the Veteran's knee disabilities.  

An August 2005 VA examination report reflects complaints of bilateral knee pain and buckling.  The Veteran stated that he can walk 5 to 6 blocks before developing knee pain, left worse than right.  Examination revealed range of motion from 0 to 120 degrees bilaterally with pain at 120 degrees.  There was no change in range of motion following repetitive use.  There was some medial joint line discomfort on palpation bilaterally.  Lachman and McMurray tests were negative.  There was 5/5 strength in the lower extremities.  The examiner noted that July 2005 x-rays of the knees were normal.

A January 2007 VA examination report reflects complaints of bilateral knee pain related to activity.  The Veteran stated that he can stand for 15 to 30 minutes and walk no more than a few yards.  Examination revealed range of motion of the left knee from 0 to 94 degrees with pain from 80 to 94 degrees, and range of motion of the right knee from 0 to 102 degrees with pain from 80 to 102 degrees.  There was no additional limitation after repeated motion.  There was patellar tenderness on passive movement on the left but no other tenderness, deformity, crepitation, or instability in either knee.  X-rays of the left knee were negative and those of the right knee showed osteophytic spurring in the inferior aspect of the patella.  

A December 2007 VA examination report reflects complaints of bilateral knee pain, stiffness, and giving way.  The Veteran stated that he could stand for 15 to 30 minutes and walk no more than a few yards.  Examination revealed range of motion of the left knee from 0 to 90 degrees with pain beginning at 80 degrees, and range of motion of the right knee from 0 to 100 degrees with pain beginning at 90 degrees.  There was an additional 10 degrees of loss of flexion on repetitive use in each knee.  There was no additional loss of extension in either knee.  There was grinding in the left knee but no crepitation or instability in either knee.  

Given the above, the Board finds that the Veteran's patellofemoral syndrome of the left knee has been manifested by, at most, flexion limited to 80 degrees and full extension.  Thus, without evidence of flexion limited to 30 degrees, or disability comparable therewith, a higher rating is not warranted under Diagnostic Code 5260.  Without evidence of any limitation of extension, a rating in excess of 50 percent prior to September 1, 2006, and a compensable rating therefrom, is not warranted under Diagnostic Code 5261.  See VAOPGCPREC 09-04.  

The Board finds that the Veteran's patellofemoral syndrome of the right knee has been manifested by, at most, flexion limited to 90 degrees and full extension.  Thus, without evidence of flexion limited to 30 degrees, or disability comparable therewith, a higher rating is not warranted under Diagnostic Code 5260.  Without evidence of any limitation of extension, a rating in excess of 10 percent prior to September 1, 2006, and a compensable rating therefrom, is not warranted under Diagnostic Code 5261.  See VAOPGCPREC 09-04.  

While recognizing that the Veteran has complaints of pain and stiffness, the record does not reflect evidence of additional impairment of either knee upon clinical examination, as caused by such pain, stiffness, or related factors, that would warrant an increased rating under the principles set forth in 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The August 2005 and January 2007 VA examinations revealed no additional limitation of motion on repetitive use.  While the December 2007 VA examination reflects an additional 10 degrees of loss of flexion in each knee on repetitive use, the Board has already applied these findings in the above analysis, which fails to show that an increased rating is warranted for limitation of flexion in either knee.  

The Board acknowledges that the Veteran has arthritis of the right knee and further recognizes his reports of buckling and giving way of the knee during the August 2005 and December 2007 VA examinations.  The Board finds that he is competent to provide lay evidence of such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the record fails to show any objective evidence of subluxation or lateral instability on examination.  As such, the Board finds that his statements regarding buckling and giving way are not supported by the record and, hence, are less probative than the medical findings.  Thus, a separate rating under Diagnostic Code 5257 for the right knee is not warranted.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998).

The Board has also considered other applicable rating criteria.  However, after review, with no objective evidence of ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, or malunion or nonunion of the tibia and fibula of either knee, the Board finds that no other Diagnostic Code provides for a higher rating.  

In sum, increased ratings for the Veteran's knee disabilities are not warranted at any time during the rating period.  In reaching these conclusions, the Board has considered the applicability of benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected knee disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

As the reduction in evaluation of patellofemoral syndrome of the left knee with reduced extension from 50 percent to 0 percent was proper, the appeal is denied.

As the reduction in evaluation of patellofemoral syndrome of the right knee with reduced extension from 10 percent to 0 percent was proper, the appeal is denied.

An increased rating for patellofemoral syndrome of the left knee with reduced extension, evaluated as 50 percent disabling prior to September 1, 2006, and as noncompensable therefrom, is denied.

An increased rating for patellofemoral syndrome of the right knee with reduced extension, evaluated as 10 percent disabling prior to September 1, 2006, and as noncompensable therefrom, is denied.

A rating in excess of 10 percent for patellofemoral syndrome of the left knee with reduced flexion is denied.

A rating in excess of 10 percent for patellofemoral syndrome of the right knee with reduced flexion is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


